Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The objections listed in the office action of 09/07/2021 have been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6,9,11,13,21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Whitney (US 6932027 B1) and further in view of Iosilevich (US 9339102 B2). 
Regarding claim 1: Whitney teaches an animal control apparatus (paragraph 1), comprising a belt (10) to be removably secured about a midsection of a user, the belt having an inside surface (16) and an outside surface (12), the inside surface configured to rest against the user and a strap (20) attached to the belt (10) at first and second attachment locations (See figure below, 1 & 2) on the outside surface of the belt  (Column 3 lines 46-50 “The strap 20 includes a first attachment loop 40 which is created by attachment of the nylon strap in such a manner so as to cause formation of the loop by sewing the ends of the strap to the back portion with spacial attachment”) such that a first portion (40) of the strap extends along a first portion of the outside surface of the belt between the first and second attachment locations (See Fig. 2), the first attachment location being spaced apart from the second attachment location to create a first loop (See Fig. 2) between the first portion of the outside 

    PNG
    media_image1.png
    604
    546
    media_image1.png
    Greyscale

Whitney fails to teach wherein the belt comprises a first slot accessible at the outside surface of the belt and that passes through the outside surface of the belt.
Iosilevich teaches wherein the belt comprises a first slot accessible at the outside surface of the belt (123) and that passes through the outside surface of the belt (Column 3 lines 21-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the belt system of Whitney with the invention of slots of Iosilevich to improve the convenience of the user, allowing them to have their equipment on their persons, therefore achieving the predictable result of a more effective system. 
Regarding claim 2: the modified reference teaches the limitations of claim 1 as shown above and: Whitney teaches wherein the strap (20) is further attached to the belt at third and fourth attachment locations (See figure below, 3 & 4) on the outside surface of the belt (12) such that a second portion of the strap extends along a second portion of the outside surface of the belt between the third and fourth attachment locations (Column 3 lines 46-50 “The strap 20 includes a first attachment loop 40 which is created by attachment of the nylon strap in such a manner so as to cause formation of the loop by sewing the ends of the strap to the back portion with spacial attachment”), the third attachment location being spaced apart from the fourth attachment location to create a second loop (44) between the second portion of the outside surface of the belt and the second portion of the strap; wherein the second loop is configured to receive a second linking device (90) connected to a lead (80) of a second animal, the second linking device to slide along the second portion of the strap between the third and fourth attachment locations (placing coupling ring on attachment loop 44 would meet this functionality) and between the outside surface of the belt (12) and the strap (20) according to the movement of the second animal parallel to the extension of the second portion of the strap; and wherein the second loop (44) is further configured to apply a stationary force on the second linking device relative to the movement of the second animal perpendicular to the extension of the second portion of the strap (20) along the second portion of the outside surface of the belt (12) when the belt (10) is removably secured about the midsection of the user.

    PNG
    media_image1.png
    604
    546
    media_image1.png
    Greyscale

Whitney discloses the claimed invention except for a second linking device, the second linking device to slide along a portion of the strap.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place a secondary coupling ring (90) and a leash (80) so that sliding may occur between the third and fourth attachment locations in order to walk several animals at once, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 3 the modified reference teaches the limitations of claim 2 as shown above and: Whitney teaches wherein the first portion of the strap and the second portion of the strap are each at least partially covered in a sleeving. (Column 3 Lines 51-54 “Further attachment loops 40, 42, and 44 are included from alternative nylon webbing wherein a plastic sleeve can be placed over each loop to provide longevity to the nylon strap by operating as a protective sheathing.”). 
Regarding claim 4 the modified reference teaches the limitations of claim 3 as shown above and: Whitney teaches wherein the sleeving covering the first portion of the strap is removable. (Column 3 Lines 51-54 “Further attachment loops 40, 42, and 44 are included from alternative nylon webbing wherein a plastic sleeve can be placed over each loop to provide longevity to the nylon strap by operating as a protective sheathing.”). 
Regarding claim 6 the modified reference teaches the limitations of claim 2 as shown above and: Whitney teaches a third portion of the strap (20) extends along a third portion of the outside surface of the belt (12) between the second and third attachment locations, the second attachment location being spaced apart from the third attachment location to create a third loop (42) between the third portion of the outside surface of the belt and the third portion of the strap; and wherein the distance between the second and third attachment locations is less than one-half of the length of the belt (See Fig. 2).
Regarding claim 9 the modified reference teaches the limitations of claim 1 as shown above and: Whitney teaches wherein a width of the strap is more than one-third of a width of the belt. (Best Illustrated in Fig. 2)
Regarding claim 11 the modified reference teaches the limitations of claim 1 as shown above.
Iosilevich further teaches wherein the slot (123) is configured to receive a tactical mount (Column 3, lines 21-26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the belt system of Whitney with the invention of slots of Iosilevich to improve the convenience of the user, allowing them to have their equipment on their persons, therefore achieving the predictable result of a more effective system. 
Regarding claim 13 the modified reference teaches the limitations of claim 1 as shown above and: Whitney teaches wherein the strap is constructed of multiple layers. (Column 3 Lines 32-36. “Now referring to FIG. 2 shown is the waist harness 10 in greater detail having back portion 12 just formed from an elongated padded strap having the first engagement end 18 and a second engagement end 19 with the padded center section 16 formed there between.”). 
Regarding claim 21: the modified reference teaches the limitations of claim 1 as shown above.
Whitney fails to teach wherein the belt further comprises a first plurality of slots accessible at the outside surface of the belt and that pass through the outside surface of the belt, the first plurality of slots comprising the first slots; and the first plurality of slots is arranged in a first row along a lengthwise dimension of the belt.
However, Iosilevich teaches wherein the belt (120) further comprises a first plurality of slots (123) accessible at the outside surface of the belt and that pass through the outside surface of the belt, the first plurality of slots comprising the first slots; and the first plurality of slots is arranged in a first row along a lengthwise dimension of the belt (Best illustrated in Fig. 2, Column 3 lines 21-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the belt system of Whitney with the invention of slots of Iosilevich to improve the convenience of the user, allowing them to have their equipment on their persons, therefore achieving the predictable result of a more effective system. 
Regarding claim 22: the modified reference teaches the limitations of claim 21 as shown above.
Whitney fails to teach wherein the belt further comprises a second plurality of slots accessible at the outside surface of the belt and that pass through the outside surface of the belt; and the second plurality of slots is arranged in a second row along the lengthwise dimension of the belt such that the second plurality of slots is parallel to the first plurality of slots. 
Iosilevich teaches wherein the belt (12) further comprises a second plurality of slots (123) accessible at the outside surface of the belt and that pass through the outside surface of the belt; and the second plurality of slots is arranged in a second row along the lengthwise dimension of the belt such that the second plurality of slots is parallel to the first plurality of slots (Best illustrated in Fig. 2, Column 3 lines 21-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the belt system of Whitney with the invention of slots of Iosilevich to improve the convenience of the user, allowing them to have their equipment on their persons, therefore achieving the predictable result of a more effective system. 
Regarding claim 23: the modified reference teaches the limitations of claim 22 as shown above.
Whitney fails to teach wherein each slot of the first plurality of slots is aligned with a corresponding slot of the second plurality of slots along a widthwise dimension of the belt.
Iosilevich teaches wherein each slot (123) of the first plurality of slots is aligned with a corresponding slot of the second plurality of slots along a widthwise dimension of the belt (Best illustrated in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the belt system of Whitney with the invention of slots of Iosilevich to improve the convenience of the user, allowing them to have their equipment on their persons, therefore achieving the predictable result of a more effective system. 
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Whitney (US 6932027 B1) and further in view of Riggs (US 3940801 A). 
Regarding claim 15: Whitney teaches n animal control apparatus (paragraph 1), comprising a belt (10) to be removably secured about a midsection of a user, the belt having an inside surface (16) and an outside surface (12), the inside surface configured to rest against the user; a first strap (20) attached to the belt (10) at first pair of attachment locations on the outside surface of the belt such that a portion of the first strap extends along a first portion of the outside surface of the belt between the first pair of attachment locations, the first pair of attachment locations being spaced apart to create a first loop (40) between the first portion of the outside surface of the belt (12) and the portion of the first strap (40); and a strap (20) attached to the belt (10) at a second pair of attachment locations on the outside surface of the belt such that a portion of the second strap extends along a second portion of the outside surface of the belt between the second pair of attachment locations, the second pair of attachment locations being spaced apart to create a second loop (42) between the second portion of the outside surface (12) of the belt and the strap (20) wherein a distance between the first pair of attachment locations is more than one- quarter and less than one-half of the length of the belt (See Fig. 2); wherein the first loop (40) is configured to receive a first linking (90) device connected to a lead (80) of a first animal, the first linking device to slide along the first portion of the strap between the first and second attachment locations (Placing coupling ring 90 on first attachment loop 40 would meet this functionality) and between the outside surface of the belt (12) and the strap (20) according to a movement of the first animal parallel to the extension of the first portion of the strap; wherein the first loop (40) is further configured to apply a stationary force on the first linking device relative to the movement of the first animal perpendicular to the extension of the first portion of the strap along the first portion of the outside surface of the belt (12) when the belt is removably secured about the midsection of the user; and wherein the belt comprises a first slot accessible at the outside surface of the belt (123) and that passes through the outside surface of the belt (Column 3 lines 21-26).
Whitney fails to teach a second strap, however it does teach multiple loops being formed by a single strap.
However Riggs teaches a second strap (26) forming a second loop, and a first strap (24) forming a first loop as claimed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the belt as disclosed by Whitney with the multiple straps as taught by Riggs so as to reinforce the strength of the separate loops on the belt, decreasing the likelihood of damage, and therefore achieving the predictable result of a more effective system, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. 
Regarding claim 16 the modified reference teaches the limitations of claim 15 as shown above.
Whitney teaches the distance between the second pair of attachment locations is more than one-quarter and less than one-half of the length of the belt (See Fig. 2); the second loop (44) is configured to receive a second linking device (90) connected to a lead (80) of a second animal, the second linking device to slide along the portion of the second strap (26) between the second pair of attachment locations (placing coupling ring on attachment loop 44 would meet this functionality) and between the outside surface of the belt (12) and the strap (20) according to the movement of the second animal parallel to the extension of the portion of the strap (20); second loop (44) is further configured to apply a stationary force on the second linking device relative to the movement of the second animal perpendicular to the extension of the second portion of the strap (20) along the second portion of the outside surface of the belt (12) when the belt (10) is removably secured about the midsection of the user.
Whitney discloses the claimed invention except for a second linking device, the second linking device to slide along a portion of the strap.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to place a secondary coupling ring (90) and a leash (80) so that sliding may occur between the third and fourth attachment locations in order to walk several animals at once, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Whitney fails to teach a second strap, however it does teach multiple loops being formed by a single strap.
However Riggs teaches a second strap (26) forming a second loop, and a first strap (24) forming a first loop as claimed. 
Regarding claim 17 the modified reference teaches the limitations of claim 15 as shown above.
Whitney further teaches wherein at least part of the portion of the first strap is covered in sleeving (Column 3 Lines 51-54 “Further attachment loops 40, 42, and 44 are included from alternative nylon webbing wherein a plastic sleeve can be placed over each loop to provide longevity to the nylon strap by operating as a protective sheathing.”).
Regarding claim 18 the modified reference teaches the limitations of claim 15 as shown above.
Whitney further teaches wherein the first pair of attachment locations and the second pair of attachment locations share a common attachment location. (Best Illustrated in Fig. 2). 
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Whitney (US 6932027 B1) in view of Iosilevich (US 9339102 B2) and further in view of Watson (US 5915336 A). 
Regarding claim 5 the modified reference teaches the limitations of claim 3 as shown above.
The modified reference fails to teach wherein the sleeving covering the first portion of the strap is plastic tubing. 
However, Watson teaches wherein the sleeving covering the first portion of the strap is plastic tubing. (Column 2 Lines 16-17. “In the embodiment of FIGS. 2 and 3, the elastic webbing strap 20 is surrounded by a rigid, plastic tube 30.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strap of Whitney with the sleeve covering of Watson to “increase the durability of the strap portion of the loop”. 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Whitney (US 6932027 B1) in view of Iosilevich (US 9339102 B2) and further in view of Schreiber (US 20170028244 A1). 
Regarding claim 7 the modified reference teaches the limitations of claim 1 as shown above.
The modified reference fails to teach wherein the belt comprises a memory foam layer that is positioned against the midsection of the user when the belt is removably secured about the midsection of the user. 
However, Schreiber teaches wherein the belt comprises a memory foam layer that is positioned against the midsection of the user when the belt is removably secured about the midsection of the user. (Paragraph 34 Lines 9-11 “The inner vest frame 34 is made from low density viscoelastic polyurethane foam, or any other similar or related materials.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the belt system of Whitney with the foam layer of Schreiber to improve the comfortability of the animal control apparatus around the user’s waist.  
Regarding claim 8 the modified reference teaches the limitations of claim 7 as shown above.
The modified reference fails to teach wherein the memory foam layer comprises a parallel venting feature.
Schreiber further teaches wherein the memory foam layer comprises a parallel venting feature. (Best Illustrated in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the belt system of Whitney with the foam layer of Schreiber to improve the comfortability of the animal control apparatus around the user’s waist. 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Whitney (US 6932027 B1).
Regarding claim 19: Whitney teaches a belt (10) to be removably secured about a midsection of a user, the belt having an inside surface (16) and an outside surface (12), the inside surface configured to rest against the user; a strap (20) attached to the belt at a plurality of attachment locations on the outside surface of the belt (12)  such that: a first portion (40) of the strap (20) extends along a first portion of the outside surface of the belt (12) between a first pair of attachment locations of the plurality of attachment locations, the first pair of attachment locations spaced apart to create a first loop (40) between the first portion of the outside surface of the belt and the first portion of the strap; and a second portion of the strap extends along a second portion of the outside surface of the belt (12) between a second pair of attachment locations of the plurality of attachment locations, the second pair of attachment locations spaced apart to create a second loop (44) between the second portion of the outside surface of the belt and the second portion of the strap; wherein the first loop (40) is configured to receive a first linking (90) device, the first linking device to slide along the first portion of the strap between the first pair of attachment locations and between the outside surface of the belt (12) and the strap (20) according to a movement of the first animal parallel to the extension of the first portion of the strap;and wherein the second loop (44) is configured to receive a second linking device (90), the second linking device to slide along the second portion of the strap between the second pair of attachment locations and between the outside surface of the belt (12) and the strap (20) according to a movement of the second animal parallel to the extension of the second portion of the strap.
Whitney discloses the claimed invention except for a second linking device, the second linking device to slide along a portion of the strap.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to place a secondary coupling ring (90) and a leash (80) so that sliding may occur between the third and fourth attachment locations in order to walk several animals at once, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 20: Whitney teaches wherein the first pair of attachment locations and the second pair of attachment locations share a common attachment location (See Fig. 2). 
Response to Arguments
After reconsideration of the prior art and its teachings, the rejections have been changed with regards to claims 1-9, 11, 13, 15-20. 
Applicant’s arguments, see pages 12-22, filed 12/07/2021, with respect to the rejection(s) of claims 1-9,11,13,15-20 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C 103. Upon further consideration by the examiner, the prior cited art of Whitney teaches many limitations of the claimed invention. For example, by using the coupling ring (90) with the plurality of attachment loops (40,42,44) of Whitney, the limitations of a linking device to slide along portions of a strap between a number of attachment locations and between the outside surface of the belt (12) and strap (20) according to a movement of an animal can be taught.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hestvik (US 20190053581 A1), Swan (US 20150327658 A1), and Rector (US 4384372 A) are within the field of art of slots or grooves for the purpose of mounting clips or other components. Brown (US 5161486 A), Anderson (US 7438653 B2), and Letke (US 20160338322 A1) are within the related field of art of sliding restraining apparatuses. Grotefend (US 5806087 A) and Simmons (US 6058513 A) are within the related field of belts with multiple straps. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642